Opinion by
Johnson,. J.
Certain items of the merchandise stipulated to consist of cheese similar in all material respects to that the subject of Scaramelli *207v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269 were held subject to an allowance for tare of inedible coverings of 2)4 percent from the net weight reported by the United States Weigher. The items of merchandise stipulated to be the same as the cheese involved in S. A. Haram v. United States (17 Cust. Ct. 37, C. D. 1016) were held properly dutiable at 5 cents per pound, but not less than 20 percent ad valorem, under the provision in paragraph 710, as modified by the trade agreement with Finland (T. D. 48554), for “Cheese having the eye formation characteristic of the Swiss or Emmenthaler type.”